Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00323-CV

                                 IN RE JENNIFER VILLARREAL

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2015CV06504
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 23, 2016

DISMISSED

           The parties have filed a joint motion to dismiss this appeal stating they have reached a

settlement. We grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a), 43.2(f). Costs

of appeal are taxed against the parties who have incurred them.

                                                   PER CURIAM